
	

114 HR 4451 IH: Border Security Health Initiative Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4451
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Ms. McSally (for herself, Mr. Franks of Arizona, Mr. Zinke, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish a program to prioritize efforts to secure
			 the international borders of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Border Security Health Initiative Act. 2.Program (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
					434.Border security prioritization
 (a)Establishment of programTo ensure the prioritization of efforts to secure the international borders of the United States, the Commissioner of U.S. Customs and Border Protection, in consultation with the Chief Medical Officer of the Department, shall establish a program to decrease the number of Border Patrol agents who are removed from border security operations for the purpose of accompanying to medical treatment facilities ill or injured individuals interdicted by the Border Patrol.
 (b)Program requirementsThe program established in accordance with subsection (a) shall place appropriate medical personnel from the Department at Border Patrol stations along the Southwest border to ensure Border Patrol agents are able to prioritize securing the international borders of the United States..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
				
					
						Sec. 434. Border security prioritization..
 3.ReportNot later than one year after the date of the enactment of this Act and two years thereafter, the Commissioner of U.S. Customs and Border Protection, in coordination with the Chief Medical Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on implementation of the program established pursuant to section 434 of the Homeland Security Act of 2002, as added by section 2 of this Act, including a list of Border Patrol stations within which such program is operational, statistics on Border Patrol agent hours spent on border security operations that would have otherwise been spent accompanying to medical treatment facilities ill or injured detainees, and an estimation of efficiencies and costs savings gained from implementation of such program versus treating at local medical treatment facilitates ill or injured detainees.
		
